Parliament's priorities for the UN Human Rights Council (Geneva, 1-26 March 2010) (continuation of debate)
The next item is the Council and Commission statements on Parliament's priorities for the UN Human Rights Council (Geneva, 1-26 March 2010).
(IT) Mr President, ladies and gentlemen, the 13th session of the UN Human Rights Council is an extremely important occasion.
I would simply like to mention one or two cases that are not addressed very often. Specifically on the subject of prisons, but not those for terrorists, I would like to point out the truly inhumane conditions of the prisons in Rwanda and in Libya, where totally innocent people held in detention are sentenced to death.
Furthermore, I would like to mention the issue of the Sahrawi people, which has remained unresolved for so long now, and I would also like to mention the rights of climate refugees who are driven from their countries by dramatic forms of climate change. These are all factors that must be taken into account, precisely because they are also the foundations of our society.
(DE) Mr President, for its 60th birthday in 2005, the United Nations gave itself two new structures. The first was the Peacebuilding Commission and the second was the Human Rights Council. While the Peacebuilding Commission carries out its work fairly effectively and has largely met expectations, the same cannot be said, with the best will in the world, about the Human Rights Council. It has been said here - and expressed in the resolution - that a reform is sorely needed. The work of the Human Rights Council is too one-sided - my fellow Members have mentioned this - for example, Israel is discussed from a one-sided perspective. To be honest, I am not happy that the only major issue that the Presidency has highlighted here is the Goldstone report, which is certainly worth discussing, but it is not the main issue.
If Mr Howitt says that the election of Iran - if successful - would be a death blow to the Human Rights Council, then I would like to know what that means. I would like a uniform position to be taken on this by our Member States and also by the European External Action Service because I believe that, if things continue in this way, we will need to seriously consider putting the focus of our human rights work in the United Nations back onto the Third Committee, which at least has universal representation and greater legitimacy.
(NL) You know it, we know it, the UN Human Rights Council is one big farce. This Council is being held to ransom by the Organisation of the Islamic Conference, which is made up of countries which protect each other and which seek to provoke the fine state of Israel and to falsely accuse it.
Mr President, this so-called Human Rights Council opposes everything that human rights are about, in particular, freedom of expression. It is outrageous and despicable that this Parliament should take this terrible Council seriously. Mr President, if this House really does believe in human rights, then it should condemn the steady stream of resolutions which seek to strangle freedom of expression, as well as flagrant human rights violations committed by the countries which make up the Human Rights Council. Mr President, in addition to Saudi Arabia, Pakistan, Indonesia and Egypt, who are amongst the gravest violators of human rights in the world, now Iran, too, wants to become a member of the Human Rights Council. Well then, we just need North Korea to join the club and we will have pretty much all the rogue states happily sitting alongside each other.
Mr President, for my party, one thing is clear: the UN Human Rights Council is a dreadful body and one that cannot be taken seriously. This House must distance itself immediately and directly from the Human Rights Council and absolutely refuse any dialogue with this bunch of villains.
(RO) I wish to begin by reminding you that, when it was created as a unique body dedicated to human rights as part of the United Nations system, the Human Rights Council inspired hope, namely, the hope of increasing protection for fundamental rights at a global level.
The introduction of the Universal Periodic Review mechanism, which is the most important innovation in relation to the now defunct UN Commission on Human Rights, was intended to resolve the relevant problems, the excessive politicisation and selective approach in handling cases of serious human rights violations. This mechanism is vital so that the Human Rights Council can fulfil its mandate in whatever way possible. However, it must be emphasised that the old demons have not disappeared entirely and excessive politicisation continues to affect the work of this body. On the other hand, we must say that the Universal Periodic Review mechanism is not sufficient to ensure effective protection for human rights.
When the Council does not react with sufficient alacrity, as happened in the case of Guinea, to let me give you just a single example, this has extremely serious consequences. This can make the perpetrators of human rights violations simply feel that they have nothing to worry about. This Council's credibility depends therefore on its ability to take firm, rapid action when serious human rights violations occur.
In this respect, it is important for the European Union to promote the creation of mechanisms at Human Rights Council level specifically designed to respond to crises such as those, if we take current examples, in Afghanistan, Guinea Conakry, Iran, Yemen or Iraq. I believe that it is in the European Parliament's interest for this body, the Human Rights Council, to be as powerful and effective as possible, because I would say that we need a credible partner in the dialogue on human rights.
(RO) I would like to talk about the situation in the Gaza Strip which, as you know, is a constant source of concern in terms of respect for human rights, especially after the deterioration in circumstances as a result of the clashes last winter. I do not believe that we can measure who has suffered more in this conflict. Military actions by both sides have meant that mainly civilians suffer, unfortunately. However, in the context of the situation on the ground, it is extremely difficult to differentiate between soldiers and civilians among Palestinians. On the other hand, the rocket attacks launched by Hamas have terrorised Israeli civilians.
I visited the area during the conflict and saw the problems and fears facing both sides. I believe that any attempt to pin the blame for the events which have occurred on just one side is at variance with the reality. The bloody clashes in the Gaza Strip and the tragic humanitarian consequences are a painful plea for concentrated action in all the hot spots around the globe, in particular, against the causes responsible for making defenceless civilians suffer, and for more extensive and effective involvement by international organisations, with a view to giving impetus to the dialogue for peace. This is an area where the European Union has not only the necessary capacity and credibility, but also the duty to take more robust action globally.
Mr President, one parliamentary priority is also to address an alarming situation where the Human Rights Council's activities have resulted in extreme politicisation. It is therefore of utmost importance that the EU member delegations should stand up for the establishment of criteria for becoming a member of the Human Rights Council. That applies especially to minimum requirements of cooperation with special procedures, and resisting the use of 'no action' motions which have prevented the adoption of resolutions on certain states who are keen to avoid criticisms of their human rights policies.
I would like to refer to two other parliamentary priorities. Firstly, Belarus. Contrary to expectations, the human rights situation has not improved, but is worsening. I would like today to stress Mr Milinkevich's message. The EU has now got real leverage to put pressure on Lukashenko's regime to make him bring about genuine improvement as a condition for further EU economic aid and cooperation.
Secondly, I would like to call for support for last week's public address by the 18 Russian human rights activists, including Sakharov Prize winner Kovalev, who are extremely worried about a further clampdown on independent satellite information in the Russian language, which the Kremlin has achieved through applying pressure.
It is really damaging to the values of the EU to praise human rights advocates like Kovalev and, at the same time, to surrender to Mr Putin's claims that broadcasting alternative information in the Russian language by European satellites is something hostile.
(RO) I would like to draw your attention during today's debate to the case of Israeli soldier Ghilad Shalit, who was kidnapped in Kerem Shalom in June 2006, aged just 19. Last week, I was part of the official European Parliament delegation in Israel and one of the meetings was with Ghilad Shalit's father, Noam Shalit. In spite of Articles 13, 23 and 126 of the Geneva Convention on the rights of prisoners of war, Ghilad, who also holds French citizenship, has not had his rights respected in terms of receiving visits from his family and the International Red Cross, receiving humane treatment and having the exact location where he is being held prisoner disclosed. I must emphasise that even Article 77 of the Goldstone Commission report, which is otherwise critical of Israel, recommends that Ghilad Shalit should enjoy the rights guaranteed by the Geneva Convention. On the other hand, Israel respects the rights of prisoners.
(HU) At the March session of the United Nations Human Rights Council, the European Union must unequivocally state that the international community cannot keep silent about human rights violations, not only those occurring in developing countries but also the contraventions that may be observed in developed countries. The Declaration on the Rights of Persons Belonging to National or Ethnic, Religious and Linguistic Minorities, adopted by the UN General Assembly on 18 December 1992, is equally binding on developing and developed countries, including EU Member States. The first paragraph of the Declaration's second article states that persons belonging to national minorities have the right to use their own language, in private and in public, without interference or any form of discrimination. At present, this article is often honoured in the breach in EU Member States as well. The EU can only be credible if it finds a solution that deals with human rights contraventions within European Union territories in a way that sets an example for the whole world.
(EL) Mr President, the next two years will be crucial in crystallising the role of the UN in the human rights sector because, as you know, the intergovernmental review of the Human Rights Council will be published in 2011.
There is a danger, during this period, that the countries to which my fellow members referred and which do not set particular store by this sector, will try to limit the role of the UN.
I should like to add the following to what has already been said: firstly, as the European Union is - and I trust that it will continue to be - one of the most important factors in terms of the defence of human rights, one of our priorities must be for us to speak internationally with one voice and, where possible, to avoid discord.
Secondly, we need to step up our cooperation with the United States of America in the defence of human rights.
Thirdly, and lastly, the European Parliament must - and can - carefully monitor the specific procedures that will follow in terms of the universal periodic examination of the Council, so that there is a real and substantial contribution on our part to the promotion of human rights in all the Member States of the United Nations.
(FR) Mr President, Mrs Georgieva, Mr López Garrido, I would like to draw your attention to point 13 of this resolution on Iran's candidacy in the United Nations Human Rights Council.
On 15 February, Iran was subjected to a universal periodic review, which reviews the situation regarding the protection and promotion of human rights in the country. The Iranian regime asserted that respect for human rights is guaranteed there. I would like to underline various facts regarding these assertions by the current regime.
Only yesterday in Parliament, Mrs Radjavi gave us an overview of the arbitrary arrests and acts of torture inflicted on Iranian women and opponents of the regime. We also deplore the political conditions prisoners must endure, and Camp Ashraf has become the symbol of non-respect for human rights. My parliamentary colleagues provided several eyewitness accounts during the January part-session.
Today, we cannot accept Iran becoming a member of the highest authority for the defence of human rights. Consequently, I wonder what message we are going to send out to other states that genuinely respect human rights. Europe must speak with one voice, demonstrating its consistency, and, as Baroness Ashton said in her statements, let us say that, at this stage, Iran's candidacy is inconceivable.
(SV) Mr President, as regards our group's joint resolution on the UN Human Rights Council I am particularly pleased about paragraphs 6 and 25, in which we repeat the EU's strong support for country-specific resolutions. In those cases where human rights are systematically abused, country-specific resolutions are an incredibly important instrument, both in the Human Rights Council and in the UN General Assembly. In many cases where the government of a country has long failed to participate in dialogue or programmes to improve the situation in question, country-specific resolutions represent the only remaining action that the international community can take against these crimes.
It is not about naming and shaming, as some critics believe; neither is it the case that we in Europe enjoy poking our noses into other countries' internal affairs. It is quite simply a matter of signalling that we will not accept a regime's systematic abuses and oppression of its own people. It is about showing that we side with liberty, not with oppression. That is why it is important that the EU camp continues to defend the existence of country-specific resolutions within the UN system.
Mr President, the countries of the European Union should put their own houses in order before pointing their fingers at others. Many European Union members prosecute and imprison people for non-violent freedom of speech. In particular, they seek to make any opposition to immigration a criminal offence. Book-burning is alive and well. Political parties are banned, as in Belgium, or their ban is sought on invented evidence, as in Germany, or a backdoor ban is sought, as in the United Kingdom, where my own party has been banned, by a court order sought by the government, from accepting new members for an indefinite period.
It is not enough for countries to call themselves democratic: they must also respect freedom of speech, they must respect freedom of association and they must respect freedom of elections.
Mr President, I am grateful for the speeches by Members regarding this absolutely essential and crucial issue, which, as I said in my first speech, is one of the core elements of the European Union: defending human rights.
In this respect, we believe that participation in the United Nations Human Rights Council, including support for the existence of the Council, is a position that must be upheld by the European Union. The European Union has always advocated that a Human Rights Council should be established to replace the former Commission, as I said before. Furthermore, it has believed that it should be an instrument that can adequately deal with human rights situations worldwide, situations which require the United Nations and its members to take action, adopt a position or make the corresponding declaration.
In fact, the Presidency of the European Union, the Presidency of the Council, has always systematically taken part in the discussions at the various part-sessions of the Human Rights Council on behalf of the European Union, and this will continue to be the case. The Presidency of the Council of the Union will take part in the next part-session of the Human Rights Council on behalf of the Council of the Union. Naturally, this is perfectly compatible with the declarations and positions of each of the Member States of the Union and of the European Commission, as another institution of the Union.
I therefore would like to say that we are in favour of the existence of this body, and in favour of drawing on all of its potential, which, in some cases, is achieved, and in other cases is not: obviously, there are certain situations in which, as a result of the votes that take place, the European Union and its Member States do not achieve all their objectives. There are really positive cases, for example, the position on Somalia: there are violations of human rights in that region. There are other cases in which the objectives have not been achieved, but the positives always outweigh the negatives.
I would like to say that we are going to talk about some of the cases of countries that have been mentioned in the various speeches.
I do wish to talk about the case of Iran, because there have been repeated allusions to the subject of Iran's candidacy. As you know, declarations have constantly been made on this subject. Here in front of me, I have three declarations made this year alone by the Union's High Representative for Foreign Affairs and Security Policy, Catherine Ashton, regarding the situation in Iran, condemning and expressing her concern about cases of human rights violations and executions that have taken place in Iran.
Regarding the question of the candidacy, we first have to say that this is a matter that is currently still one of national competence (the position regarding candidacies of countries to join the Human Rights Council). In any case, the matter of the human rights situation in Iran and the human rights violations, and therefore the question as to whether or not Iran's candidacy for the Human Rights Council will be accepted, must be managed carefully in order not to cause the opposite of the desired effect. We therefore understand that the European Union, here, must try to have the most coordinated position possible (which is what is happening at the moment), while respecting national competence and, as I said, exercising caution.
In short, Mr President, we consider the Human Rights Council to be a place where we must defend the European Union's position, and we think it is the right place to do so. Furthermore, our commitment to it has always been to ensure that it does not cause the universal movement defending human rights to take steps backwards, to regress, especially in terms of humanity's achievement, which is considering human rights to be a universal value, a universal value that should be defended over and above borders, traditions and diversity, because it is something that is linked to the very essence of human beings.
Member of the Commission. - Mr President, thank you very much to all Members of Parliament for the recommendations they have conveyed. We will make sure that we share these with the High Representative.
Let me make four points in response to specific questions and comments.
First, on Iran and the candidacy of Iran: I very much support the view expressed by the Spanish Presidency. I can only stress that each and every elected member of the Council is expected to display in practice the highest commitment to the protection and promotion of human rights.
On the very sad case of the loss of human life in Cuba, the death of Mr Orlando Zapata, I would like to express the condolences of the Commission to his family and strongly condemn the continuous imprisonment of more than 200 political dissidents in Cuba as well as other expressions of disrespect for fundamental human rights. The Commission calls upon Cuba to change its policy and to live up to its obligations under international law. We will continue to address the human rights issue in the dialogue with Cuba, with the authorities there, and we will use this dialogue as a vehicle to press the issue of human rights.
On the calls by many for the EU to speak with one voice on human rights issues, the Commission is very strongly in support.
The fourth point, on Gaza: I think it would be more appropriate to take up this point in the next discussion on the Goldstone report.
I have received six motions for resolutions to wind up the debate in accordance with Rule 110(4) of the Rules of Procedure.
The debate is closed.
Written statements (Rule 149)
I have many reservations about the UNHCR's overall credibility. In any case, I hope that the presence of a delegation from the Subcommittee on Human Rights at the next session of the Council will provide the European institutions with an opportunity to raise the urgent issue of Christianophobia. We are well aware that we do not need to turn back the clock to find serious cases of anti-Christian persecution: we are not in fact talking about the past, but about the present, and unfortunately, in all likelihood, also about the future, because, every day, from every corner of the globe, we receive worrying, tragic news of Christian believers being attacked, discriminated against and killed. We also know that the issue is a sensitive one, and that although it has not been addressed properly up to now, this has happened not only because of the diplomatic balance that the participants have to maintain in meetings such as the UNHCR, but obviously also because of the anti-Christian policy pursued by countries which, whilst they are not exactly enemies of Christianity, do at least traditionally tolerate anti-Christian acts.
It follows that the EU and this House, on an occasion illuminated by the spotlight of world politics, should promote within the international community a new approach to the issue of Christianophobia, so that it is universally and immediately recognised as a serious violation of human rights and of religious freedom, and so that the community takes action to halt its worrying spread.
in writing. - I support this resolution which calls, inter alia, on the High Representative of the Union for Foreign Affairs and Security Policy and the Member States to work towards a strong EU common position on the follow-up to the Goldstone report and demands the implementation of its recommendations and accountability for all violations of international law, including alleged war crimes, and urges all sides to conduct investigations that meet international standards of independence, impartiality, transparency, promptness and effectiveness, in line with United Nations General Assembly Resolution A/64/L.11. It further stresses that respect for international human rights law and international humanitarian law by all parties and under all circumstances is an essential precondition for achieving a just and lasting peace in the Middle East. The resolution also calls on the EU High Representative and Member States to actively monitor the implementation of recommendations included in the Goldstone report by means of consultation of EU external missions and NGOs in the field and calls for the recommendations and related observations to be included in EU dialogues with all parties, as well as EU positions in multilateral fora.